PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/034,179
Filing Date: 12 Jul 2018
Appellant(s): Hung et al.



__________________
Kendall W. Abbasi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/27/2021 appealing from the Office action mailed 07/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



(2) Response to Arguments
In response to the Appeal Brief filed on 12/27/2021, it is noted that the Appellant substantially reiterates the arguments filed on 05/07/2021 in response to the Non-Final Office action of 07/30/2021.

As to Appellant’s arguments on pages 5-7 in the brief, “Photodiode 120 is not a color flicker sensor that produces color flicker sensor data. Zhao's photodiode 120 generates "a time-varying signal having a magnitude and frequency that varies with the intensity and frequency of the illuminants," (para. 0014), but this does not imply that the time-varying signal generated by photodiode 120 contains any color information. A single photodiode is not inherently capable of measuring color, and Zhao is completely silent with respect to a color flicker sensor…Photodiode 120 produces a signal with a frequency that varies with the frequency of the illuminants, but the frequency of the illuminant does not describe the color of the illuminant. Rather, the frequency of the 
The Examiner respectfully disagrees. Zhao discloses on paragraph 0012, “FIG. 1 is a block diagram of an imaging system 100 according to an embodiment of the present disclosure. The system 100 may include a camera 110 that captures image data representing a local environment; a photodiode 120 that measures characteristics of ambient light; and an image processor 130 that performs AWB on image data provided by the camera 110”.
Zhao further discloses on paragraph 0014, “The photodiode 120 may generate an output signal representing characteristics of illuminant(s) that are present during image capture. For example, the photodiode's output signal may be a time-varying signal having a magnitude and frequency that varies with the intensity and frequency of the illuminants”. 
It is respectfully submitted that one of ordinary skill would recognize that the frequency of the illuminants would relate to color of the illuminants determined by the photodiode 120. Furthermore, Zhao is concerned with white balance correction in the environment with diverse illuminants having various spectral characteristics and therefore the photodiode 120 operating in such an environment will inevitably produce integral color data representing illuminant colors as described in the background of the invention on paragraph 0002. 



	As to Appellant’s arguments on pages 7-8 in the brief, “First, creating a histogram based on image data that has already been output from a camera does not involve controlling the camera itself. Creating a histogram is simply not equivalent to controlling a color ambient light sensor. Second, Zhao does not use the flicker data to create the histograms. These histograms are purely based on "color information contained in image data output by the camera 110," (para. 0024). The flicker data has no effect on the histograms…However, estimating a white point of image data from a camera based on flicker information is not equivalent to controlling the camera based on the flicker information. Estimating the white point does not involve controlling the camera”.
	The Examiner respectfully disagrees. Zhao discloses on paragraph 0017, “FIG. 2 illustrates a method 200 according to an embodiment of the present disclosure. The method 200 may begin by estimating a flicker frequency of ambient light during image capture (box 210), determining whether flicker was detected (box 220) and, if so, determining whether characteristics of the detected flicker have changed (box 230). In box 230, the method 200 may examine characteristics of the flicker's frequency and the temporal waveform of the detected flicker to determine whether they are changing or not. There are several possible outcomes of these determinations“.
In one outcome, a flicker is detected and characteristics of the detected flicker are not changing. In this event, the method 200 may estimate a white point of image data that were output from the camera 110 using a first technique (box 240)”.
	Zhao further discloses on paragraph 0022, “Operation of the method 200 may repeat in multiple iterations while a camera 110 (FIG. 1) is operational. During such time, ambient lighting conditions may change, which may cause the detected flicker to vary between one or more stable conditions (box 240 or 260) to the unknown condition (box 250) and perhaps back to a stable condition (box 240 or 260). Thus, it is possible that the method will estimate white points according to multiple, perhaps even all of the techniques of boxes 240, 250, and 260 during a camera event as determined by recurring flicker detection results (boxes 210-230), which may be performed, for example, as lighting conditions change while a camera operates”.
Zhao further discloses on paragraph 0023, “Estimation of flicker (boxes 210-230) may be performed using output data from a photodiode 120 (FIG. 1)”.
Zhao further discloses on paragraph 0024, “Estimation of white points in boxes 240-260 may be performed using image data output by the camera. In such an embodiment, the method 200 may create histograms of color information contained in image data output by the camera 110. The camera 110 may output image data organized as frames at a given frame rate (say 60 fps); the method 200 may create histograms of color information for each of the frames output by the camera”.

Thus, Zhao discloses creating histograms based on color image data obtained by the ambient light sensor (camera 110) in cooperation with the flicker sensor (photodiode 120), i.e. controlled by the flicker sensor data (controlling switches 220-230 in FIG. 2 select how histograms are created). The histograms then are used for a white point estimates (240-250-260 in FIG. 2; and paragraph 0021) that are used to correct (control) an image data produced by the ambient light sensor (camera 110) for either storing the image data in a memory 144 or further displaying thus corrected images on a display (“the color correct image data may be output to a display 142” in FIG.1; and paragraph 0015).



As to Appellant’s arguments on page 9 in the brief, “The combination of Zhao, Kim and Keithley does not disclose identifying a number of light sources from flicker sensor data. Paragraph 0011 of Zhao discloses that flicker information can be used to distinguish natural daylight from artificial light, but this does not involve identifying a number of light sources in the flicker sensor data. Paragraphs 0027 and 0028 of Zhao disclose that different white point estimation processes may be used depending on whether the imaging conditions are under indoor (artificial) illuminants versus outdoor (natural) daylight illuminants. Classifying whether light is natural daylight or artificial light does not involve identifying a number or light sources present. Nothing in Zhao discloses identifying a number of light sources from flicker sensor data”.
	The Examiner respectfully disagrees. Zhao discloses on paragraph 0011 “Unlike natural daylight, electrically powered light sources (tungsten, fluorescent, LED or halogen, etc.) are subject to flicker. It is caused mostly by AC components of the lights' power supplies. Typically, the frequency of the flickering is either equal to the mains frequency [50 or 60 Hz] or double the mains frequency. Thus the determination of whether an ambient light source possesses flicker or not can lead to classification of the light source into one of two categories: natural daylight or artificial light”.
flicker from fluorescent light sources typically occurs at 100 Hz or 120 Hz”.
	Zhao further discloses on paragraph 0028, “It is expected that the white point estimation process of box 260 will be performed in imaging conditions that involve natural daylights, such as outdoor light sources (e.g., direct or diffuse sunlight). Such illuminants do not exhibit flicker”. 
	It is respectfully submitted that one of ordinary skill would recognize that the determination of whether an ambient light source possesses flicker or not leading to classification of the light source into one of two categories of natural daylight or artificial light identifies a number of light sources from the flicker sensor data.
Therefore, Zhao discloses the limitation of “identifies the number of light sources from the flicker sensor data” as recited in claim 16.


As to Appellant’s arguments on pages 9 and 10 in the brief, “Kim is completely silent with respect to a flicker sensor that measures ambient light "in each of multiple different directions," as recited in claim 16. Kim therefore does not make up for the deficiencies of Zhao…Kim measures different flicker values for each row 204, but these flicker values are not measured in different directions. These flicker values are captured “at different times while capturing the overall image” (para. 0025), but there is no indication that these flicker values are captured in different directions”.
estimate the flicker value for the entire image. The non-content area of the image is a portion of the image that contains just a background. In other words, the non-content area is an area of the image that does not contain the photographed object. Because the rolling shutter of the digital camera takes multiple scans across or down the length of the image, the flicker is exhibited in rows that either traverse down or across the image. The entire scanned row is photographed at a single time interval and is therefore exposed to the same amount of light. As a consequence, the resulting flicker is consistent within each of the rows. The flicker estimating engine (110) determines the flicker value for the row by determining the flicker value of the row in the non-content area. Thus, in response to determining the flicker value in the non-content area, the flicker value for the content areas and the non-content areas can be suppressed”.
  Kim further discloses on paragraph 0024, “FIG. 2 is a diagram of an example of flicker suppression according to the principles described herein. In this example, a raw image (200) is converted to a flicker suppressed image (202). In the raw image (200), flicker rows (204) are generated across the entire width (206) of the raw image (200) such that the flicker rows (204) occupy space within both the non-content area (208) and the content area (210) of the raw image (200)”.
Kim further discloses on paragraph 0025, “The flicker rows (204) each represent individual scanned portions of the raw image (200) that were taken at different times while capturing the overall image. A rolling shutter in the digital camera caused portions of the overall image to be scanned sequentially in a direction that travels down the length (212) of the raw image. However, each of the rows (204) has a different flicker value because the light present while each of the rows was scanned was different. Alternating current light sources that are either used to illuminate the image or merely present in the ambient environment often contribute to such flicker artifacts”.
	Therefore, Kim discloses the limitation of “a flicker sensor that measures the ambient light in each of multiple different directions to produce flicker sensor data” as recited in claim 16.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

Conferees:
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622 

                                                                                                                                                                                                       /AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.